Citation Nr: 0921323	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-16 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral shin 
splints.

3.  Entitlement to an initial compensable evaluation for 
residuals, left index finger with resultant misalignment 
(also claimed as crush injury 1st metacarpophalangeal (MCP) 
joint with decreased range of motion and grip strength).

4.  Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision rendered by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part denied 
service connection for bilateral hearing loss and bilateral 
shin splints.  The RO granted service connection for 
residuals of a left finger and hypertension, and rated each 
as noncompensably disabling.  

The issues of entitlement to initial compensable evaluations 
for residuals, left index finger with resultant misalignment 
and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing 
loss disability for VA compensation purposes.

2.  Shin splints were not noted in service and there is no 
current evidence of shin splints in either leg.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for service connection for bilateral shin 
splints are not met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided the Veteran with VCAA-required notice regarding 
his service connection claims, in correspondence dated in 
August 2005 and March 2006.  The August 2005 letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist him in completing his claim, and identified his 
duties in obtaining information and evidence to substantiate 
the claim.  The March 2006 letter provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

The only deficiency with regard to notice in this case is 
that VCAA notice was received following the initial 
adjudication of the claim.  However, this timing deficiency 
was cured by readjudication of the claim in March 2008, June 
2008 and December 2008 supplemental statements of the case 
(SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records and post-service treatment records.  
The Veteran has not identified any outstanding evidence 
pertinent to his claim and in a June 2008 statement indicated 
that he had no additional evidence to furnish.  Also, the 
Veteran was advised of his entitlement to a hearing before 
the RO's Decision Review Officer or before the Board, but he 
has not requested such a hearing.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion if necessary to 
decide the claim.  The Veteran was afforded VA examination in 
connection with his hearing loss claim.  The Board 
acknowledges that the Veteran was not afforded a VA medical 
examination for a claimed shin splint in his left leg; 
however, VA examination is not necessary because the Veteran 
has not presented a prima facie case for service connection.  

Specifically, the Veteran's service clinical records are void 
of any complaints or treatment for shin splints in either leg 
and there is no current diagnosis of shin splints.  The 
Veteran has not asserted chronic shin splints since discharge 
from service.  The Board finds that there is no current 
diagnosis of shin splints in either leg; or credible evidence 
of a continuity of symptoms since service; as such, the Board 
finds that the Veteran has not presented a prima facie case 
and remand for the purpose of a VA examination is accordingly 
not warranted.  See Wells v. Principi, 326 F. 3d 1381, 1384 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006). 

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including other 
organic diseases of the nervous system, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 


Bilateral hearing loss 

The Veteran contends he is entitled to service connection for 
bilateral hearing loss.

The September 1984 entrance examination showed right ear pure 
tone thresholds in decibels, at (HERTZ) 500 1000 2000 4000 
Hz, were: 5 0 5 10 10.  Left ear pure tone thresholds, at the 
same Hz, were: 10 0 0 5 5.  
 
Reports from audiograms conducted in May 1990 and September 
1995 reflect that the Veteran was exposed to hazardous noise, 
but wore earplugs.  Hearing loss was not noted.  On annual 
audiogram evaluations in December 1995, September 1996, 
September 1997 and February 1998, the Veteran's hearing was 
normal for VA compensation purposes.  Specifically, none of 
the bilateral auditory thresholds were 40 decibels or greater 
in any of the cited frequencies; 26 decibels or greater in at 
least three of the pertinent frequencies; nor were speech 
recognition percentages of 96 percent or less.

During an evaluation for a complaint of tinnitus in March 
1998; the Veteran reported 'good hearing' bilaterally.  Upon 
examination, his right ear was within normal limits through 
6000 Hz with a moderate high frequency sensorineural hearing 
loss; the left ear hearing was within normal limits with a 
'notch' at 6000 Hz.  Speech recognition was excellent 
bilaterally.  An April 1998 treatment note shows he had mild 
high frequency hearing loss in the right ear, worse at 8000 
Hz.

The October 2004 retirement examination showed right ear pure 
tone thresholds in decibels, at (HERTZ) 500 1000 2000 4000 
Hz, were: 10 10 20 25 30.  Left ear pure tone thresholds, at 
the same Hz, were: 20 20 20 20 30.  

While the service records do not show a hearing loss 
disability for VA compensation purposes, it is noted that the 
Court has held that the regulation does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, the Board must 
first determine whether he has a current hearing loss 
disability under VA regulations.  See 38 C.F.R. § 3.385. 

The post-service record includes a September 1999 VA 
audiology evaluation showing the Veteran had normal hearing 
in the right ear through 4000 Hertz (Hz), with a mild loss 
for the higher frequencies; and normal hearing in the left 
ear throughout the entire range.  Specifically, the right ear 
pure tone thresholds in decibels, at (HERTZ) 500 1000 2000 
4000 Hz, were as follows: 10 5 10 15 10.  Left ear pure tone 
thresholds, at the same Hz, were: 5 -5 5 10 20.  Speech 
recognition was excellent, at 100 percent bilaterally.  The 
audiologist opined the Veteran had normal hearing bilaterally 
for VA adjudication purposes.

At a March 2005 VA audiology evaluation the Veteran reported 
hearing loss in service.  He reported a history of military 
noise exposure from working as a mechanic around tracked 
vehicles.  He also reported civilian noise exposure from 
working in an airport performing similar activities, but with 
hearing protection.  His current complaint was hearing loss, 
right worse than left and greatest difficulty with the 
television.  The audiology evaluation revealed the Veteran's 
hearing was at normal limits bilaterally.  The right ear pure 
tone thresholds in decibels, at (HERTZ) 500 1000 2000 4000 
Hz, were as follows: 5 5 10 15 25.  Left ear pure tone 
thresholds, at the same Hz, were: 5 5 10 10 20.  Speech 
recognition scores were 100 percent bilaterally.  

The Veteran was scheduled for additional VA examinations in 
March 2008 and September 2008.  He failed to report to these 
examinations; hence evidence potentially favorable to his 
claim was not able to be obtained.  There is no other 
evidence of a current bilateral hearing loss disability for 
VA compensation purposes.  

In this case, there is no evidence of a bilateral hearing 
loss disability during active duty military service or at 
present.  Reports of audiogram tests performed upon entrance 
and separation from active duty service, and at the September 
1999 and March 2005 VA examinations, document no left or 
right ear auditory thresholds in any of the cited frequencies 
of 40 decibels or greater, auditory thresholds of 26 decibels 
or greater in at least three of the pertinent frequencies; or 
speech recognition percentages of 96 percent or less.  Thus, 
the Veteran has not been shown to have a bilateral ear 
hearing loss disability for VA disability purposes. 

Entitlement to service-connection requires a showing of a 
current disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of proof of a present hearing loss disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143-144 (1992).  The weight of the evidence is, 
therefore against the grant of service connection for 
bilateral hearing loss.  

Bilateral shin splints

The Veteran contends he is entitled to service connection for 
bilateral shin splints.

Service treatment records do not show a diagnosis of shin 
splints in either leg.  A March 1988 clinical treatment 
record shows the Veteran complained of left leg pain after he 
fell while running, due to a twisted ankle.  Upon physical 
examination, there was mild tenderness in the left lower calf 
and mild tenderness upon palpation and movement of the 
tibiofibular and calcanofibular ligament areas.  No 
deformity, swelling, or redness was noted.  The diagnosis was 
'sprain.'  There are no records of follow-up treatment for 
this injury, or later diagnoses of shin splints.

In September 1999, while he was still on active duty, the 
Veteran filed a claim for shin splints of the left foot.  At 
a VA examination in September 1999 he reported a history of 
intermittent shin splints beginning in 1992.  He stated that 
the splints resolved with rest, but returned with intense 
running.  He denied any history of fractures.  Upon physical 
examination, the Veteran had a normal gait and posture.  With 
the exception of his back and left index finger, the examiner 
indicated that all other musculoskeletal parts were normal.  
X-rays of the left tibia and fibula were also normal.  The 
overall diagnosis was shin splints, left foot, normal 
examination.

In February 2005, after his discharge from active duty, the 
Veteran underwent a second VA examination.  He did not report 
current difficulty from shin splints to the examiner and a 
clinical diagnosis of shin splints was not rendered.  There 
is no other relevant medical evidence of record.

Based upon the available evidence, the Board finds that 
service connection for bilateral shin splints is not 
warranted.  In this regard, it is noted that the existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997); see also, Gilpin v. West, 155  F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran has not submitted or identified any current 
medical records that show treatment or diagnoses of shin 
splints in either leg, nor has he reported a continuity of 
symptoms since service.  Although the Veteran is competent to 
provide evidence of visible symptoms, as a layman he is not 
competent to provide evidence that requires medical 
knowledge, such as medical causation or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
this case, absent competent diagnosis at any time during the 
course of the appeal, the Board finds that none of the 
conditions of Jandreau apply.

In the absence of competent medical evidence that a current 
bilateral shin splint disability exists and that it was 
caused by or aggravated by the Veteran's military service, 
the criteria for establishing service connection have not 
been met.  38 C.F.R. § 3.303.  The preponderance of the 
evidence is against the claim; the benefit of the doubt 
doctrine is therefore not applicable.  38 U.S.C.A. 5107(b) 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral shin splints is denied.


REMAND

The Veteran contends he is entitled to initial compensable 
disability evaluations for his service-connected residuals, 
left index finger with resultant misalignment and 
hypertension disabilities

Initial jurisdiction of the claim was with the RO in 
Columbia, South Carolina.  In August 2006, the Columbia RO 
received notification that the Veteran resided in 
Fayetteville, North Carolina.  Accordingly, his claims file 
was transferred to the North Carolina VA office in August 
2006, in order to schedule a VA examination for his 
disabilities.  

After the file was transferred, the Veteran submitted a VA 
Form 21-8960 Certification of School Attendance; the return 
address and contact number on the form corresponded with 
Killeen, Texas.  The file was transferred to the RO in Waco, 
Texas.  Attempts to contact the Veteran at contact numbers in 
the claims file were unsuccessful.  A VA examination was thus 
scheduled for March 2008 at a VA medical center in Waco, 
Texas.  The Veteran did not report to this examination.  

In June 2008, after additional VCAA notice and two 
Supplemental Statements of the Case were sent to the Texas 
address, the Veteran wrote to say that he no longer lived at 
that address.  The RO scheduled a VA examination, to be held 
in September 2008, at a VA medical facility in Winston-Salem, 
near the Veteran's new address.  He did not report to the 
examination.

In this case, it appears that the Veteran has failed to keep 
VA apprised of his current address.  He is cautioned that the 
burden is on him to keep VA apprised of his whereabouts; and 
if he does not do so, there is no burden on the part of the 
VA to "turn up heaven and earth to find [him]".  See Hyson v. 
Brown, 5 Vet. App. 262 (1993). VA's "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). 

The RO, for its part, appears to have made efforts to update 
the Veteran's address as they have become aware of changes.  
In any event, notification for VA purposes is a written 
notice sent to the claimant's last address of record.  See 38 
C.F.R. § 3.1(q) (2008).  The Court has held that the burden 
is upon VA to demonstrate that notice was sent to the 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 
566 (1991).  

In this case, the claims file does not contain copies of the 
VA examination notifications sent to the Veteran.  It is 
quite possible that the Veteran did not receive notice for 
the scheduled examinations as he appears to have relocated 
several times.  Therefore, the Board believes that one last 
attempt should be made to contact the Veteran, at his last 
address of record, so that an examination for his increased 
rating claims.  The RO/AMC should note that the address 
currently listed in VACOLS is not the Veteran's current 
address.

Accordingly, the case is REMANDED for the following action:

1.  After establishing the correct and 
current address of the Veteran, the 
RO/AMC should resend VCAA notice 
advising the Veteran of what evidence 
would substantiate his claim for 
increased evaluation.  Apart from other 
requirements applicable under the VCAA, 
the letter must comply with the 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) ruling, advise the Veteran to 
submit evidence that his service-
connected disorders have worsened, 
including the effect the increased 
worsening has on his employment and 
daily life, and provide notice of the 
criteria necessary under the 
appropriate Diagnostic Codes to 
establish entitlement to an increased 
rating.

2.  The RO/AMC should contact the 
Veteran and obtain the names and 
addresses of any medical care providers 
who treated him for his left finger and 
hypertension disabilities since May 
2005.  After securing the necessary 
release, the RO/AMC should obtain these 
records.  All attempts to procure 
records should be documented in the 
file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  After the above development is 
completed, the RO/AMC should also make 
arrangements with an appropriate VA 
medical facility for the Veteran to 
undergo an examination to assess the 
severity of his service-connected 
residuals, left index finger with 
resultant misalignment and hypertension 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the 
examiner should be conducted at this 
time, and included in the examination 
report.

4.  After the development requested 
above has been completed to the extent 
possible along with any additional 
development deemed necessary, the 
RO/AMC should again review the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
SSOC and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


